FRUGÉ, Judge ad hoc.
This is a suit for an injunction brought by the Louisiana State Board of Medical Examiners against the defendant-appellant, Eddie R. Stephenson, alleging and maintaining that he is engaged in the practice of medicine in violation of LSA-R.S. of 1950, Title 37, Section 1261 et seq., and that the Louisiana State Board of Medical Examiners is entitled to an injunction prohibiting him from engaging in the practice of medicine as defined by LSA-R.S. of 1950, Title 37, Section 1261.
The defendant-appellant answered the suit and it was later stipulated that if this court felt that the plaintiff-appellee had' proved its case, and an injunction was granted, that it could be a permanent injunction rather than a temporary injunction; as prayed for in the original petition.
After the case was heard on its merits, a permanent injunction was rendered against the defendant-appellant and a sus-pensive appeal was perfected.
In this court, defendant filed a motion for continuance of appeal wherein he prays that we continue indefinitely the appeal in this proceeding, based on the reasons that the U. S. Circuit Court of Appeal, Fifth Circuit, at New Orleans, in an injunction proceeding brought by Jerry R. England and some thirty other chiropractors residing in this State against the Louisiana State Board of Medical Examiners to restrain and prohibit said board from prosecuting or otherwise interfering with said chiropractors in the practice of their profession in the State of Louisiana; wherein said Circuit Court, 259 F.2d 626, rehearing denied 263 F.2d 661: reversed the U. S. District Court for the Eastern District of Louisiana and held that the chiropractors' had presented a federal question to the District Court for its decision and remanded the case to the District Court for further proceedings and that the grounds for appeal’ in the instant case are the same as set forth in the federal cases; and that no decision should be rendered by this court in these proceedings pending the final adjudication of the same issues by the Federal Courts.
In the recent case of Louisiana State Board of Medical Examiners v. Arton and in the case of Louisiana State Board of Medical Examiners v. Metzel, appealed from the Sixteenth Judicial District Court, Parish of Iberia, 109 So.2d 249, we held that all of the issues found in the Federal case *827are presented in these cases and they were held in abeyance here until such time as the basic issues involved are determined finally by the Federal Courts.
For reasons given, this cause is stayed and held in abeyance here until a final determination of England v. Louisiana State Board of Medical Examiners is made by the Federal Courts and/or subject to the further order of this court.